Tanger Factory Outlet Centers, inc. EHXIBIT For Release:IMMEDIATE Contact:Frank Marchisello (336) 834-6834 Tanger Announces Results of Exchange Offer for Exchangeable Notes GREENSBORO, N.C., May 8, 2009 Tanger Factory Outlet Centers, Inc. (NYSE: SKT) (the "Company") announced today the results of the previously announced offer to exchange common shares of the Company for any and all of the outstanding 3.75% Exchangeable Senior Notes due 2026 (the “Notes”) of Tanger Properties Limited Partnership (the "OP"). As of 5:00 p.m., New York City time, on May 7, 2009, the scheduled expiration date, $142,290,000 in aggregate principal amount of the Notes, representing approximately 95.2% of the $149.5 million aggregate principal of Notes outstanding prior to the exchange offer, had been validly tendered and not validly withdrawn in the exchange offer. The OP has accepted for payment all Notes validly tendered and not validly withdrawn in the exchange offer and the settlement will be made promptly in accordance with the terms of the exchange offer. In the aggregate, the exchange offer will result in the retirement of $142,290,000 principal amount of Notes, the issuance of approximately 4.9 million Company common shares and the payment of approximately$1.2 million in cash for accrued and unpaid interest and in lieu of fractional shares.Following settlement of the exchange offer, $7,210,000 principal amount of Notes will remain outstanding. Goldman, Sachs & Co. acted as lead dealer manager, Merrill Lynch & Co. acted as co-dealer manager, Global Bondholder Services Corporation acted as information agent and U.S. Bank N.A., telephone (800) 934-6802 is acting as exchange agent for the exchange offer. In connection with the exchange offer, the Company and the OP have filed a registration statement on Form S-4 with the Securities and Exchange Commission (the “SEC”) that includes an exchange offer prospectus (as amended, the “Prospectus”) and the OP has filed a tender offer statement (as amended, the “Schedule TO”) with the SEC. The Prospectus and the related letter of transmittal and the Schedule TO contain important information about the exchange offer and related matters.
